—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 20, 1998, convicting him robbery in the first degree (two counts), robbery in the second degree (two counts), robbery in the third degree (two counts), menacing in the second degree (two counts), and menacing in the third degree (two counts), under Indictment No. 2086/97, upon his plea of guilty, and imposing sentence, (2) a judgment of the same court, also rendered January 20, 1998, convicting him of robbery in the first degree under Indictment No. 11184/97, upon his plea of guilty, and imposing sentence, *284and (3) an amended sentence of the same court, imposed February 27, 1998, on Indictment No. 2086/97.
Ordered that the judgments and the amended sentence are affirmed.
The defendant’s contention that his allocutions under both indictments were insufficient because the Supreme Court failed to inquire about a possible affirmative defense is unpreserved for appellate review, since the defendant neither moved to withdraw the pleas before sentencing on that ground nor moved to vacate the judgments of conviction (see, People v Morillo, 221 AD2d 274). Further, the narrow exception to the preservation rule described in People v Lopez (71 NY2d 662) does not apply, since in his allocutions the defendant did not cast “significant doubt” on the validity of his pleas (see, People v Toxey, 86 NY2d 725, 726).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.